             Case 1:19-cv-09470-MKV Document 50 Filed
                                          USDC  SDNY04/13/21 Page 1 of 2
                                          DOCUMENT
                                          ELECTRONICALLY FILED
                                          DOC #:
                                          DATE FILED: 

                                                                                     STEPHEN L. SHEINFELD
                                                                                                            Partner
                                                                                                    (212) 294-6700
                                                                                            ssheinfe@winston.com
February 11, 2021
                                     7KH&RXUW*5$1763ODLQWLII VFRQVHQWPRWLRQWRVHDO7KHXQUHGDFWHG
VIA ECF                              YHUVLRQVRIWKH-RLQW3UHWULDO2UGHUDQG([KLELWVKDOOEHNHSWXQGHUVHDO
                                     XQGHUIXUWKHU2UGHURIWKH&RXUW6225'(5('
Hon. Mary Kay Vyskocil
United States District Court
Southern District of New York                    
500 Pearl Street, Room 2230
New York, NY 10007

Re:    Guidehouse LLP v. Shah, No. 1:19-cv-9470-MKV

Dear Judge Vyskocil:
We represent Plaintiff, Guidehouse LLP (“Guidehouse”), in the above-referenced action and write with the
consent of Defendant, Rizwan Shah (“Shah”), to request that the Court order limited portions of the
publicly-filed Proposed Joint Pretrial Order (the “Order”) and Exhibit 1 thereto (the “Stipulations”) be
redacted, and unredacted versions of the Order and Stipulations be maintained under seal to preserve certain
confidential or private information. This Court has previously granted Guidehouse’s motion to redact this
same information from its Rule 56.1 Statement and ordered the unredacted version of the Rule 56.1
Statement remain under seal. ECF No. 32.
While judicial documents are generally subject to a presumption in favor of public access, this presumption
may be outweighed by certain “countervailing factors” including “the privacy interests of those resisting
disclosure.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006). Here, both
Guidehouse and Shah have privacy interests which are sufficient to warrant the redaction of their public
filings.
The information which Guidehouse seeks to redact contains either (1) confidential information regarding
the design of Guidehouse’s partner compensation model (Stipulations ¶¶ 37, 39) or (2) Shah’s remuneration
while employed at Guidehouse, including the specific amount of his salary, bonuses and other payments,
as well as the monetary value of Shah’s equity holdings (Order at 7; Stipulations ¶¶ 13, 14, 22, 23, 41, 47,
48, 60). Both categories of information are of competitive value to Guidehouse and risk harming
Guidehouse’s business interests should such information become publicly available.
Courts in this District have held that the privacy interest in competitively valuable business information is
sufficient to overcome the presumption in favor of public access. E.g., Valassis Commc’ns, Inc. v. News
Corp., 2020 WL 2190708, at *4 (S.D.N.Y. May 4, 2020) (granting motion to seal “information related to
the compensation or bonuses received by individual [] employees” because “disclosure of such
compensation and bonus information could damage [movant’s] business and embarrass or harm [the
employee] while offering little value in the monitoring of the federal courts”); Bae Sys. Ship Repair v.
Puglia Eng'g, Inc., 2017 WL 11568796, at *3 (S.D.N.Y. May 2, 2017) (granting motion to “redact
information concerning [movant’s] compensation structure and the compensation of certain individuals”);
Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 157 (S.D.N.Y. 2015) (granting motion to
redact “sensitive personal information of current and former employees . . . including . . . compensation”).
             Case 1:19-cv-09470-MKV Document 50 Filed 04/13/21 Page 2 of 2

                                                                                        February 11, 2021
                                                                                                   Page 2


In addition, Shah has a privacy interest in maintaining the confidentiality of his personal finances, which
also weighs in favor of redaction. See Valassis Commc’ns, 2020 WL 2190708, at *4 (holding that “the
presumption of public access is outweighed by [movant]’s business secrecy interest as well as by the
personal privacy interests of the relevant employees in the [amount of] compensation and bonuses
received”).
In view of the legitimate privacy interests at stake, coupled with the narrow tailoring of Guidehouse’s
proposed redactions to protect these interests without unduly infringing on the public’s right of access,
Guidehouse respectfully requests that this Court enter an order permitting Guidehouse to redact certain
portions of the publicly-filed Order and Stipulations, and to file unredacted versions of these documents
under seal.



Respectfully submitted,

/s/ Stephen L. Sheinfeld

Stephen L. Sheinfeld
